EXHIBIT 10.53.3

SECOND AMENDMENT TO PURCHASE AGREEMENT

 

This Second Amendment to Purchase Agreement (“Amendment”), is effective as of
January 31, 2020 between CVH AIRWAYS, LLC, a Mississippi limited liability
company, with an address of 6750 Poplar Avenue, Suite 107, Memphis, Tennessee
38138 (the “Seller”), and Lodging Fund REIT III OP, LP a Delaware limited
partnership with an address of 1635 43rd South Street, Suite 205, Fargo, North
Dakota 58103 (the “Buyer”), is made with reference to the following:

 

RECITALS

 

A.



Buyer and Seller (the “Parties” or “Party” as context requires) have entered
into a Purchase Agreement effective as of November 5, 2019 for the sale of a
hotel commonly known as Homewood Suites by Hilton Southaven located at 135
Homewood Drive, Southaven, Mississippi 38671 (the “Business”) together with all
real and personal property in connection with the Business.

B.



Except as specifically modified by this Amendment, all other provisions of the
Purchase Agreement remain in full force and effect. Unless otherwise defined in
this Amendment, capitalized terms have the meanings set forth in the Purchase
Agreement.

AGREEMENT

1.



Incorporation of Recitals. The above recitals constitute material and operative
provisions in this Amendment, they are incorporated by reference.

2.



Closing Date. Section 17.1 of the Agreement is hereby replaced in its entirety
to state:

“17.1Closing Date.  The Closing shall be held on or before February 28, 2020,
and parties may close on an earlier date as agreed to by both Buyer and Seller.”

3.



Additional Earnest Money. Within two (2) business days after both party’s
execution of this Agreement, Buyer will deposit with Title Company an additional
Six Hundred Thousand Dollars and no/100 ($600,000.00) (the “Additional Earnest
Money” together with the initial $600,000.00 deposit shall be the “Earnest
Money”). Upon deposit, the Earnest Money, including the Additional Earnest
Money, shall be non-refundable and held by the Title Company in accordance with
the terms of the Purchase Agreement. 

4.



Miscellaneous.

a.



Amendment. This Amendment and the Purchase Agreement will not be amended,
altered, or terminated except by a writing executed by each Party.

b.



Choice of Law. This Amendment and the Purchase Agreement shall be governed in
all respects by the laws of the State of Mississippi.

c.



Headings. The paragraph headings used in this Amendment are included solely for
convenience.

d.



Entire Agreement. This Amendment sets forth the entire understanding of the
Parties as it relates to the subject matter contained herein.



1




e.



Successors and Assigns.  This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors, administrators
and assigns.

f.



Counterpart Execution. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all
counterparts, when taken together, will constitute one and the same agreement.

g.



Electronic Execution. The Parties agree that signatures on this Amendment may be
delivered electronically in lieu of an original signature, and the parties agree
to treat electronic signatures as original signatures and agree to be bound by
this provision.

h.



Ratification.  Except as set forth above, the terms of the Agreement are hereby
ratified and confirmed in their entirety.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Follow]



 

 

2




 

The Parties have executed this Amendment on the following dates to be effective
as of the Effective Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated: 1/31/2020

 

SELLER

 

CVH Airways, LLC

a Mississippi limited liability company

 

 

 

 

 

/s/ Stuart Cohen

By: Stuart Cohen

Its: Member

 

 

 

 

 

 

 

 

 

 

 

 

1/30/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated: 1/30/2020

 

BUYER

 

Lodging Fund REIT III, OP, LP

a Delaware limited partnership

 

 

 

 

/s/ David Durell

By: David Durell

Its: Chief Acquisition Officer

 

 

 

 

 

 

3

